DETAILED ACTION
The present invention claims foreign priority to 2020-129573, filed on 07/302020.  

The IDS filed on 07/26/2021 has been considered.

Claims 1-15 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  Although the title states” Image processing apparatus, control method for image processing apparatus, and recording medium,” it is not indicative of the invention or inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination unit” and  “a control unit” in claims 1 and 7; “a judgement unit” in claims 2 and 8; “a notification unit” in claim 5; and the “determination unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a determination unit,” “a control unit,” “a judgement unit” and “a notification unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not recite the specific units and the structures that perform the functions of each unit in the above limitations.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not specifically recite “a determination unit,” “a control unit” “a judgement unit” and “a notification unit” and what structures these units comprise in order to perform the functions.  One of ordinary skill in the art is unable to determine what these units are and what they are made of, i.e. whether they are software or hardware, etc. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
	Independent claims 1 and 7 recite “an image processing apparatus” comprising a “determination unit” and a “control unit” but does not disclose that the apparatuses comprise any hardware devices.  The disclosure does not specifically recite “a determination unit” or “a control unit” and what structures these units comprise in order to perform the functions.  One of ordinary skill in the arts is unable to determine what these units are and what they are made of, i.e. whether they are software or hardware, etc.  Therefore, given the broadest reasonable interpretation, the units recited in the claims read on software modules. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiike U.S. Publication 2018/0246636.

	Referring to claim 1, Horiike teaches an image processing apparatus having a color inversion function to perform color inversion of a screen displayed on a display unit having a touch panel function, the image processing apparatus comprising:
	a determination unit configured to determine whether the color inversion function is enabled (determine whether the color of the “flick operation use” button is inverted) (paragraphs: [0065]-[0071] and [0112]-[0113]); and
	a control unit configured to control the screen to be scrolled according to a predetermined user operation of moving an instruction object in contact with the display unit in response to a determination by the determination unit that the color inversion function is not enabled (when the “flick operation use” button is not inverted, user input operations can cause a screen to be scrolled) (paragraphs: [0006], [0065]-[0071], [0093] and [0112]-[0113]), and to control the screen not to be scrolled according to the predetermined user operation in response to a determination by the determination unit that the color inversion function is enabled (when the “flick operation use” button is inverted, user input operations will not cause the screen to be scrolled) (paragraphs: [0006], [0065]-[0071], [0093] and [0112]-[0113]). 

	Referring to claim 3, Horiike teaches the image processing apparatus according to claim 1, wherein the predetermined user operation includes a flick operation (performing a flick operation) (paragraph [0071]).

	Referring to claim 4, Horiike teaches the image processing apparatus according to claim 1, wherein the predetermined user operation includes a drag operation (performing a drag operation) (paragraph [0071]).

	Referring to claim 5, Horiike teaches the image processing apparatus according to claim 1, wherein the image processing apparatus further comprises a notification unit configured to notify a user that the screen cannot be scrolled, in response to a receipt of the predetermined user operation and to a determination by the determination unit that the color inversion function is enabled (Figure 12 shows a notification to the user that color inversion of button 1405 is enabled and that the screen cannot be scrolled) (paragraph [0125]).

	Referring to claim 6, Horiike teaches the image processing apparatus according to claim 1, wherein the predetermined user operation is performed on a scrollable screen area (as shown in Figure 10 for example, the flick operation from the user’s finger is performed on a scrollable area, i.e. the displayed address book) (paragraphs [0006] and [0111]-[0112]).


Claim(s) 7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida U.S. Publication 2014/0380250.

	Referring to claim 7, Yoshida teaches an image processing apparatus having a color inversion function to perform color inversion of a screen displayed on a display unit having a touch panel function, the image processing apparatus comprising:
	a determination unit configured to determine whether the color inversion function is enabled (flick operation is impossible when screen background is white and flick operation is possible when screen background is black) (paragraphs: [0155]-[0159] and Figure 15); and
	a control unit configured to control the screen to be scrolled according to a predetermined user operation for scrolling the screen while displaying the screen being scrolled in response to a determination by the determination unit that the color inversion function is not enabled (when the background is gray, the flick operation is possible and the user can scroll the displayed list while displaying the list, i.e. the list sliding up or down) (paragraphs [0118]-[0120], [0140]-[0144], [0152] and [0155]-[0159]; this is further shown in Figures 8-9, 13A-13B, 15, 16A and 16C), and to control the screen to be scrolled without displaying the screen being scrolled according to the predetermined user operation in response to a determination by the determination unit that the color inversion function is enabled (when the background is white, flick operation is impossible, and the displayed list is scrolled without displaying the scrolling screen, i.e. the display is updated to the next page) (paragraphs [0118]-[0120], [0140]-[0144], [0152] and [0155]-[0159]; this is further shown in Figures 8-9, 13A-13B, 15, 16A and 16C).  

	Referring to claim 9, Yoshida teaches the image processing apparatus according to claim 7, wherein the display of the screen being scrolled is a display to enable a user to identify a direction where content contained in the screen being scrolled moves (as shown in Figure 13B for example, a down arrow 1305 is displayed to notify the user of the effect of the scroll operation) (paragraphs [0118] and [0144]).

	Referring to claim 10, Yoshida teaches the image processing apparatus according to claim 7, wherein the predetermined user operation includes a flick or drag operation (flick and drag operation, such as that shown in Figures 8 and 13B) (paragraph [0118]).

	Referring to claim 11, Yoshida teaches the image processing apparatus according to claim 7, wherein the predetermined user operation includes an operation of pressing a button for scrolling the screen (pressing the up or down buttons 802 shown in Figure 13A in order to scroll the displayed list) (paragraph [0142]). 

	Referring to claim 12, Yoshida teaches the image processing apparatus according to claim 7,
	wherein the image processing apparatus displays a setting screen for receiving settings related to the color inversion function from a user (the user can set screen elements such as whether the flick condition is possible or not) (paragraph [0138]), and
	wherein the determination unit determines whether the color inversion function is enabled based on the settings received on the setting screen (determine the screen configuration pattern, such as whether the flick operation is possible or not based on elements set by the user) (paragraph [0138]). 

	Referring to claim 13, Yoshida teaches the image processing apparatus according to claim 7, wherein scrolling the screen means causing a part of content that is not displayed on the screen to be displayed on the screen (for example, when the user scrolls the display shown in Figure 8 where the first item displayed is “job 3: user1,” the previously not displayed “job 2: user 1” is scrolled onto the display) (paragraphs [0119]-[0120]). 

	Referring to claim 14, Yoshida teaches a method for an image processing apparatus having a color inversion function to perform color inversion of a screen displayed on a display unit having a touch panel function, the method comprising:
	determining whether the color inversion function is enabled (flick operation is impossible when screen background is white and flick operation is possible when screen background is black) (paragraphs: [0155]-[0159] and Figure 15); and
	controlling the screen to be scrolled according to a predetermined user operation for scrolling the screen while displaying the screen being scrolled in response to a determination by the determination unit that the color inversion function is not enabled (when the background is gray, the flick operation is possible and the user can scroll the displayed list while displaying the list, i.e. the list sliding up or down) (paragraphs [0118]-[0120], [0140]-[0144], [0152] and [0155]-[0159]; this is further shown in Figures 8-9, 13A-13B, 15, 16A and 16C), and controlling the screen to be scrolled without displaying the screen being scrolled according to the predetermined user operation in response to a determination by the determination unit that the color inversion function is enabled (when the background is white, flick operation is impossible, and the displayed list is scrolled without displaying the scrolling screen, i.e. the display is updated to the next page) (paragraphs [0118]-[0120], [0140]-[0144], [0152] and [0155]-[0159]; this is further shown in Figures 8-9, 13A-13B, 15, 16A and 16C).  

	Referring to claim 15, Yoshida teaches a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image processing apparatus having a color inverse function to perform color inversion of a screen displayed on a display unit having a touch panel function, the method comprising:
	determining whether the color inversion function is enabled (flick operation is impossible when screen background is white and flick operation is possible when screen background is black) (paragraphs: [0155]-[0159] and Figure 15); and
	controlling the screen to be scrolled according to a predetermined user operation for scrolling the screen while displaying the screen being scrolled in response to a determination by the determination unit that the color inversion function is not enabled (when the background is gray, the flick operation is possible and the user can scroll the displayed list while displaying the list, i.e. the list sliding up or down) (paragraphs [0118]-[0120], [0140]-[0144], [0152] and [0155]-[0159]; this is further shown in Figures 8-9, 13A-13B, 15, 16A and 16C), and controlling the screen to be scrolled without displaying the screen being scrolled according to the predetermined user operation in response to a determination by the determination unit that the color inversion function is enabled (when the background is white, flick operation is impossible, and the displayed list is scrolled without displaying the scrolling screen, i.e. the display is updated to the next page) (paragraphs [0118]-[0120], [0140]-[0144], [0152] and [0155]-[0159]; this is further shown in Figures 8-9, 13A-13B, 15, 16A and 16C).  


Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also overcome the 35 U.S.C. 101 and 35 U.S.C. 112 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art teaches an image processing apparatus that determines whether a color inversion function is enabled and 1) when the color inversion function is enabled, prevent the screen from being scrolled according to user scrolling operation and 2) when the color inversion is not enabled, scroll the screen according to user scroll operation.  However, the closest prior art fails to explicitly teach that the image processing apparatus also determines whether a graphics processing unit (GPU) included in the image processing apparatus is available and when the GPU is available, scrolling the screen according to the user operation even in the first situation where the color inversion function is enabled and the scrolling operation would normally be prevented. 


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach similar methods of setting the allowability of scrolling functions.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173

/TING Z LEE/Primary Examiner, Art Unit 2173